Exhibit 10.2
 
Mark A. Zorko
 
October 1, 2011
 
 
To the Board of Directors of DGT Holdings Corp., a New York Corporation (the
“Company”):
 


Effective as of the date hereof, I hereby resign as an employee of the Company
and terminate that certain letter agreement, dated August 30, 2006, by and
between the Company and me (the “Letter Agreement”).  I hereby agree to continue
to serve as Chief Financial Officer and Secretary of the Company pursuant to the
terms of that certain Amendment to Management Services Agreement by and between
the Company and SP Corporate Services LLC dated as of the date hereof (the
“Amendment”).


For good and valuable consideration, the receipt and legal sufficiency of which
is hereby acknowledged, I hereby waive and release the Company from any and all
claims, actions, liabilities, obligations and damages of any kind that may arise
or may have arisen, out of or related to the Letter Agreement, including, but
not limited to, any provision of base salary, annual bonus, equity grants,
automobile allowance, paid vacation, participation in 401(k), short-term
disability and life insurance plans, or severance; provided, that nothing herein
shall limit the rights specifically granted to me by the Company’s Board of
Directors pursuant to that certain unanimous written consent dated as of
September 30, 2011, which (i) authorized the continuation in the ordinary course
of the vesting periods for any shares of restricted stock, options to purchase
shares of the Company’s common stock and any other equity awards granted to me
prior to the date thereof (the “Existing Equity Awards”), subject to the
continuation of my services as Chief Financial Officer and Secretary of the
Company, (ii) waived any other provisions that may limit the exercisability of
any Existing Equity Award that may be triggered as a result of the entry into
the Amendment and termination of the Letter Agreement, subject to the
continuation of my services as Chief Financial Officer and Secretary of the
Company, and (iii) authorized and approved the continuation of my short-term
disability and life insurance plans provided by the Company until December 31,
2011.





 
Sincerely,
         
/s/ Mark A. Zorko
 
Mark A. Zorko


